DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-4 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a notch portion (40) recessed inward of the board side terminal (24) in a width direction between the base portion (24b) and the distal end portion (24a), the notch portion (40) having edge portions (24s, 24t) extending in a direction inclined with respect to a longitudinal direction of the board side terminal (24), and has a curved portion (43) extending in the width direction so as to be inclined with respect to a direction in which the board side terminal (24) is inserted into a hole of the circuit board (32), wherein the width direction is a direction orthogonal to the longitudinal direction and a thickness direction of the board side terminal (24), and wherein a cross-sectional area of the curved portion (43) orthogonal to the longitudinal direction is smaller than cross-sectional areas of the distal end portion (24a) and the base portion (24b) of the board side terminal (24) orthogonal to the longitudinal direction (see figs. 3 and 6 below) -- in the combination as claimed.
Claims 2-4 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    587
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    606
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834